Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

Status of Claims:

Claims 1-26 are pending in this Office Action. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.


1.	Claims 1,2,4,5,7,9,14-18,23,24,25 and 26 are rejected under 35 U.S.C 103 as being patentable over Lyman et al. (USPUB 20180338741) in view of Daniel F Polan ( NPL Doc.: “Tissue segmentation of computed tomography images using a Random Forest algorithm: a feasibility study “, 08/17/2016, Institute of Physics and Engineering in Medicine, Physics in Medicine & Biology 61( 2016) , Pages 6555-6566).

As per claim 1, Lyman et al. teaches   A method for calculating an output from a tomographic scrollable image stack (Paragraphs [0054]- “…The medical scan image data 410 can include one or more image slices 412, for example, corresponding to a single x-ray image, a plurality of cross-sectional, tomographic images of a scan such as a CT scan, or any plurality of images taken from the same or different point at the same or different angles….” And Paragraph [0106]- “…If multiple image slices are available, the interactive interface 275 can allow a user to scroll through ordered slice images of the medical scan, where the image slices are displayed one at a time sequentially in a forwards or backwards direction based on user input to move a scroll bar displayed by the interface,…”) , including a large number of generated sectional images of a tissue to be examined ( screening of the cell images taught within Paragraph [0278] and [0330]) , the method comprising: receiving the tomographic scrollable image stack from a tomography device ( Paragraph [0106]- “…If multiple image slices are available, the interactive interface 275 can allow a user to scroll through ordered slice images of the medical scan, where the image slices are displayed one at a time sequentially in a forwards or backwards direction based on user input to move a scroll bar displayed by the interface,…”) ; and calculating the output for a display ( Paragraph [0106]- “…The interactive interface 275 can present a medical scan to a user by displaying medical scan image data 410.  This can include displaying a single image slice 412 of the medical scan and/or displaying a selected number or automatically determined number of image slices 412 simultaneously in adjacent views….”) , the output including a primary image ( abnormality image within tomographical scan of diagnosis data  taught within Paragraphs [0108-0109]) , to represent the tomographic scrollable image stack received ( Paragraph [0106-“…the interactive interface 275 can allow a user to scroll through ordered slice images of the 
medical scan, where the image slices are displayed one at a time sequentially in a forwards or backwards direction based on user input to move a scroll bar displayed by the interface…”) ,
Lyman et al. does not explicitly teach including a secondary image including additional information, the secondary image being displayed overlaid on the primary image once an unhide signal or a hide signal is received.  
However, within analogous art, Daniel F Polan teaches including a secondary image including additional information ( Page 6559- “…The tool imported both the anonymized CT
images, and the seven segmented class layers (e.g. lung, fat, muscle, etc.). Any combination
of segmented class layers could be overlaid with the grayscale CT images at one time….”) , the secondary image being displayed overlaid on the primary image once an unhide signal or a hide signal is received ( The voxel analysis of a CT 3D image can be viewable (unhidden) or unviewable(hidden)within the segmented image of CT scan taught within Page 6559- “…To evaluate each segmented image, the observer had full control of image zoom, pan, window width, window level, CT voxel analysis (i.e. the CT number of any voxel could be identified), and image scrolling (i.e. the observer could scroll forward, backwards, or jump to any specific image slice through the image stack). Each segmented class was evaluated based on a 100 point scale ranging from 0 to 1….”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Daniel F Polan within the modified teaching of the Lung screening assessment system mentioned by Lyman et al.    because the Tissue segmentation of computed tomography images using a Random Forest algorithm: a feasibility study  mentioned by Daniel F Polan    provides a system and method for implementing a fully automated tissue segmentation tool for diagnostic CT environment ( Abstract). 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Tissue segmentation of computed tomography images using a Random Forest algorithm: a feasibility study  mentioned by Daniel F Polan     within the modified teaching of the Lung screening assessment system mentioned by Lyman et al.    for implementation a system and method for a fully automated tissue segmentation tool for diagnostic CT environment ( Abstract).

As per claim 2,Lyman et al. and Daniel F Polan teach claim 1, 
Lyman et al. teaches wherein the tomography device is a magnetic resonance imaging tomography unit or a computed tomography unit( Paragraph [0050]- “FIG. 4A presents an embodiment of a medical scan entry 352, stored in medical scan database 342, included in metadata of a medical scan, and/or otherwise associated with a medical scan.  A medical scan can include imaging data corresponding to a CT scan, x-ray, MRI, PET scan, Ultrasound, EEG, mammogram, or other type of radiological scan or medical scan taken of an anatomical region of a human body…”) .  

As per claim 4, Lyman et al. and Daniel F Polan teach claim 1,
Lyman et al. teaches wherein the unhide signal or the hide signal is received during a zooming in or out of the primary image ( Paragraph [0108]- “…displaying an identified zoomed-in or 
cropped image slice that includes the abnormality, displaying the image based on an identified Hounsfield window selected to best display the abnormality,…”) .  

As per claim 5, Lyman et al. and Daniel F Polan teach claim 1,
Within analogous art, Daniel F Polan teaches wherein the unhide signal or the hide signal is received during a panning of the primary image (Page 6559- “…To evaluate each
segmented image, the observer had full control of image zoom, pan, window width, window
level,….”) .  

As per claim 7, Lyman et al. and Daniel F Polan teach claim 1,
Lyman et al. teaches Wherein the hide signal is provided automatically and received for a configured duration, after generation of the unhide signal ( the hide and unhide signal is taught as the display image slice that is not included and the identification of abnormality within the display within  Paragraph [0121]- The user can elect to enter a new annotation mode based on selecting a menu option, can automatically enter the new annotation mode once all identified abnormalities of the displayed annotation data 820 are presented, and/or can automatically enter new annotation mode by clicking on or otherwise selecting a point or region of the displayed image slice that does not include or is not within a threshold proximity to an already identified abnormality of the displayed annotation data 820.  Alternatively, the user may be presented with a medical scan that needs annotations provided for the first time, and the interactive interface 275 will automatically enter the new annotation mode described in response to presenting the medical scan for annotation..”). 
 
As per claim 9, Lyman et al. and Daniel F Polan teach claim 1,
 Lyman et al.  wherein a hide signal is provided for the additional information that is continuously overlaid on the primary image during leafing through the tomographic scrollable image stack( Paragraph [0110]- “…the classification data can be displayed as text or graphics which can be overlaid on a displayed image slice and included with visualization 825, displayed report data 830 such as text displayed in a text window adjacent to or on top of the displayed image slice, or otherwise displayed by the interactive interface….”) .  

As per claim 14,  Lyman et al. teaches A processor unit ( FIG. 3 – Database Processing Device ( 330) ) , comprising a communication interface( Paragraph [0048]- “…communication links…”) , to receive a scrollable image stack( Paragraphs [0054]- “…The medical scan image data 410 can include one or more image slices 412, for example, corresponding to a single x-ray image, a plurality of cross-sectional, tomographic images of a scan such as a CT scan, or any plurality of images taken from the same or different point at the same or different angles….” And Paragraph [0106]- “…If multiple image slices are available, the interactive interface 275 can allow a user to scroll through ordered slice images of the medical scan, where the image slices are displayed one at a time sequentially in a forwards or backwards direction based on user input to move a scroll bar displayed by the interface,…”); and a processing device, to calculate an output for a display( Paragraph [0106]- “…The interactive interface 275 can present a medical scan to a user by displaying medical scan image data 410.  This can include displaying a single image slice 412 of the medical scan and/or displaying a selected number or automatically determined number of image slices 412 simultaneously in adjacent views….”), the output including a primary image ( abnormality image within tomographical scan of diagnosis data  taught within Paragraphs [0108-0109]), to represent the scrollable image stack received( Paragraph [0106-“…the interactive interface 275 can allow a user to scroll through ordered slice images of the medical scan, where the image slices are displayed one at a time sequentially in a forwards or backwards direction based on user input to move a scroll bar displayed by the interface…”), and the communication interface being further constructed to provide the output calculated( The output on a display device and the communication link taught within Paragraph [0045]- “FIG. 2A presents an embodiment of client device 120.  Each client device 120 can include one or more client processing devices 230, one or more client memory devices 240, one or more client input devices 250, one or more client network interfaces 260 operable to more support one or more communication links via the network 150 indirectly and/or directly, and/or one or more client display devices 270,…”).
Lyman et al. does not explicitly teach  including a secondary image including additional information, and once an unhide or hide signal is received, the secondary image is displayed overlaying the primary image, 
However, within analogous art, Daniel F Polan teaches including a secondary image including additional information ( Page 6559- “…The tool imported both the anonymized CT
images, and the seven segmented class layers (e.g. lung, fat, muscle, etc.). Any combination
of segmented class layers could be overlaid with the grayscale CT images at one time….”) , and once an unhide or hide signal is received, the secondary image is displayed overlaying the primary image ( The voxel analysis of a CT 3D image can be viewable (unhidden) or unviewable(hidden)within the segmented image of CT scan taught within Page 6559- “…To evaluate each segmented image, the observer had full control of image zoom, pan, window width, window level, CT voxel analysis (i.e. the CT number of any voxel could be identified), and image scrolling (i.e. the observer could scroll forward, backwards, or jump to any specific image slice through the image stack). Each segmented class was evaluated based on a 100 point scale ranging from 0 to 1….”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Daniel F Polan within the modified teaching of the Lung screening assessment system mentioned by Lyman et al.    because the Tissue segmentation of computed tomography images using a Random Forest algorithm: a feasibility study  mentioned by Daniel F Polan    provides a system and method for implementing a fully automated tissue segmentation tool for diagnostic CT environment ( Abstract). 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Tissue segmentation of computed tomography images using a Random Forest algorithm: a feasibility study  mentioned by Daniel F Polan     within the modified teaching of the Lung screening assessment system mentioned by Lyman et al.    for implementation a system and method for a fully automated tissue segmentation tool for diagnostic CT environment ( Abstract).

As per claim 15, Lyman et al. and Daniel F Polan teach claim 14,
Lyman et al. teaches A system for calculating an output from a tomographic scrollable image stack ( Paragraphs [0054]- “…The medical scan image data 410 can include one or more image slices 412, for example, corresponding to a single x-ray image, a plurality of cross-sectional, tomographic images of a scan such as a CT scan, or any plurality of images taken from the same or different point at the same or different angles….” And Paragraph [0106]- “…If multiple image slices are available, the interactive interface 275 can allow a user to scroll through ordered slice images of the medical scan, where the image slices are displayed one at a time sequentially in a forwards or backwards direction based on user input to move a scroll bar displayed by the interface,…”), including a large number of generated sectional images of a tissue to be examined( screening of the cell images taught within Paragraph [0278] and [0330]), including: a tomography device ( Paragraph [0106]- “…If multiple image slices are available, the interactive interface 275 can allow a user to scroll through ordered slice images of the medical scan, where the image slices are displayed one at a time sequentially in a forwards or backwards direction based on user input to move a scroll bar displayed by the interface,…”), to provide the tomographic scrollable image stack( Paragraph [0106]- “…If multiple image slices are available,…where the image slices are displayed one at a time sequentially in a forwards or backwards direction based on user input to move a scroll bar displayed by the interface,…”);   including the communication interface to receive the tomographic scrollable image stack as the scrollable image stack( Paragraph [0106-“…the interactive interface 275 can allow a user to scroll through ordered slice images of the medical scan, where the image slices are displayed one at a time sequentially in a forwards or backwards direction based on user input to move a scroll bar displayed by the interface…”); and a display unit( Paragraph [0046]- “…client display devices 270…”) , to show the output calculated( The output on a display device and the communication link taught within Paragraph [0045]- “FIG. 2A presents an embodiment of client device 120.  Each client device 120 can include one or more client processing devices 230, one or more client memory devices 240, one or more client input devices 250, one or more client network interfaces 260 operable to more support one or more communication links via the network 150 indirectly and/or directly, and/or one or more client display devices 270,…”).  

As per claim 16, Lyman et al. and Daniel F Polan teach claim 1,
Lyman et al. teaches  when the program code is executed on an electronic device ( Programmable logic device taught within Paragraph [0354]) .  

As per claim 17, Lyman et al. teaches An apparatus, comprising: an interface( Paragraph [0048]- “…communication links…”) , to receive a scrollable image stack( Paragraphs [0054]- “…The medical scan image data 410 can include one or more image slices 412, for example, corresponding to a single x-ray image, a plurality of cross-sectional, tomographic images of a scan such as a CT scan, or any plurality of images taken from the same or different point at the same or different angles….” And Paragraph [0106]- “…If multiple image slices are available, the interactive interface 275 can allow a user to scroll through ordered slice images of the medical scan, where the image slices are displayed one at a time sequentially in a forwards or backwards direction based on user input to move a scroll bar displayed by the interface,…”), to receive a scrollable image stack from a tomography device( Paragraph [0106]- “…If multiple image slices are available, the interactive interface 275 can allow a user to scroll through ordered slice images of the medical scan, where the image slices are displayed one at a time sequentially in a forwards or backwards direction based on user input to move a scroll bar displayed by the interface,…”); and at least one processor( Paragraph [0044]- “…a processor of the client device can display the interactive 
interface based on instructions in the interface data stored in memory….”) , to calculate an output for a display( Paragraph [0106]- “…The interactive interface 275 can present a medical scan to a user by displaying medical scan image data 410.  This can include displaying a single image slice 412 of the medical scan and/or displaying a selected number or automatically determined number of image slices 412 simultaneously in adjacent views….”), the output including a primary image ( abnormality image within tomographical scan of diagnosis data  taught within Paragraphs [0108-0109]) to represent the scrollable image stack received( Paragraph [0106-“…the interactive interface 275 can allow a user to scroll through ordered slice images of the medical scan, where the image slices are displayed one at a time sequentially in a forwards or backwards direction based on user input to move a scroll bar displayed by the interface…”), and wherein the interface is further constructed to provide the output calculated( The output on a display device and the communication link taught within Paragraph [0045]- “FIG. 2A presents an embodiment of client device 120.  Each client device 120 can include one or more client processing devices 230, one or more client memory devices 240, one or more client input devices 250, one or more client network interfaces 260 operable to more support one or more communication links via the network 150 indirectly and/or directly, and/or one or more client display devices 270,…”).  
		Lyman et al. does not explicitly teach including a secondary image including additional information, and once an unhide or hide signal is received, the secondary image is displayed overlaying the primary image,
However, within analogous art, Daniel F Polan teaches including a secondary image including additional information ( Page 6559- “…The tool imported both the anonymized CT
images, and the seven segmented class layers (e.g. lung, fat, muscle, etc.). Any combination
of segmented class layers could be overlaid with the grayscale CT images at one time….”) , and once an unhide or hide signal is received, the secondary image is displayed overlaying the primary image ( The voxel analysis of a CT 3D image can be viewable (unhidden) or unviewable(hidden)within the segmented image of CT scan taught within Page 6559- “…To evaluate each segmented image, the observer had full control of image zoom, pan, window width, window level, CT voxel analysis (i.e. the CT number of any voxel could be identified), and image scrolling (i.e. the observer could scroll forward, backwards, or jump to any specific image slice through the image stack). Each segmented class was evaluated based on a 100 point scale ranging from 0 to 1….”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Daniel F Polan within the modified teaching of the Lung screening assessment system mentioned by Lyman et al.    because the Tissue segmentation of computed tomography images using a Random Forest algorithm: a feasibility study  mentioned by Daniel F Polan    provides a system and method for implementing a fully automated tissue segmentation tool for diagnostic CT environment ( Abstract). 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Tissue segmentation of computed tomography images using a Random Forest algorithm: a feasibility study  mentioned by Daniel F Polan     within the modified teaching of the Lung screening assessment system mentioned by Lyman et al.    for implementation a system and method for a fully automated tissue segmentation tool for diagnostic CT environment ( Abstract).

As per claim 14,  Lyman et al. teaches A processor unit ( FIG. 3 – Database Processing Device ( 330) ) , comprising a communication interface( Paragraph [0048]- “…communication links…”) , to receive a scrollable image stack( Paragraphs [0054]- “…The medical scan image data 410 can include one or more image slices 412, for example, corresponding to a single x-ray image, a plurality of cross-sectional, tomographic images of a scan such as a CT scan, or any plurality of images taken from the same or different point at the same or different angles….” And Paragraph [0106] - “…If multiple image slices are available, the interactive interface 275 can allow a user to scroll through ordered slice images of the medical scan, where the image slices are displayed one at a time sequentially in a forwards or backwards direction based on user input to move a scroll bar displayed by the interface,…”); and a processing device (Paragraph [0044] - “…a processor of the client device can display the interactive 
Interface based on instructions in the interface data stored in memory….”), to calculate an output for a display (Paragraph [0106] - “…The interactive interface 275 can present a medical scan to a user by displaying medical scan image data 410.  This can include displaying a single image slice 412 of the medical scan and/or displaying a selected number or automatically determined number of image slices 412 simultaneously in adjacent views….”), the output including a primary image ( abnormality image within tomographical scan of diagnosis data  taught within Paragraphs [0108-0109]), to represent the scrollable image stack received( Paragraph [0106-“…the interactive interface 275 can allow a user to scroll through ordered slice images of the medical scan, where the image slices are displayed one at a time sequentially in a forwards or backwards direction based on user input to move a scroll bar displayed by the interface…”), and the communication interface being further constructed to provide the output calculated( The output on a display device and the communication link taught within Paragraph [0045]- “FIG. 2A presents an embodiment of client device 120.  Each client device 120 can include one or more client processing devices 230, one or more client memory devices 240, one or more client input devices 250, one or more client network interfaces 260 operable to more support one or more communication links via the network 150 indirectly and/or directly, and/or one or more client display devices 270,…”).
Lyman et al. does not explicitly teach including a secondary image including additional information, and once an unhide or hide signal is received, the secondary image is displayed overlaying the primary image, 
However, within analogous art, Daniel F Polan teaches including a secondary image including additional information (Page 6559- “…The tool imported both the anonymized CT
Images, and the seven segmented class layers (e.g. lung, fat, muscle, etc.). Any combination
of segmented class layers could be overlaid with the grayscale CT images at one time….”) , and once an unhide or hide signal is received, the secondary image is displayed overlaying the primary image( The voxel analysis of a CT 3D image can be viewable (unhidden) or unviewable(hidden)within the segmented image of CT scan taught within Page 6559- “…To evaluate each segmented image, the observer had full control of image zoom, pan, window width, window level, CT voxel analysis (i.e. the CT number of any voxel could be identified), and image scrolling (i.e. the observer could scroll forward, backwards, or jump to any specific image slice through the image stack). Each segmented class was evaluated based on a 100 point scale ranging from 0 to 1….”) .  	
One of ordinary skill in the art would have been motivated to combine the teaching of Daniel F Polan within the modified teaching of the Lung screening assessment system mentioned by Lyman et al.    because the Tissue segmentation of computed tomography images using a Random Forest algorithm: a feasibility study mentioned by Daniel F Polan    provides a system and method for implementing a fully automated tissue segmentation tool for diagnostic CT environment (Abstract). 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Tissue segmentation of computed tomography images using a Random Forest algorithm: a feasibility study mentioned by Daniel F Polan     within the modified teaching of the Lung screening assessment system mentioned by Lyman et al.    for implementation a system and method for a fully automated tissue segmentation tool for diagnostic CT environment (Abstract).

As per claim 18, Lyman et al. and Daniel F Polan teach claim 17,
Lyman et al. teaches the display to display the output calculated (Paragraph [0100] - “…The medical scan assisted review system 102 can be used to aid medical professionals or other users in diagnosing, triaging, classifying, ranking, and/or otherwise reviewing medical scans by presenting a medical scan for review by a user by transmitting medical scan data of a selected medical scan and/or interface feature data of selected interface features of to a 
client device 120 corresponding to a user of the medical scan assisted review system for display via a display device of the client device….”).  

As per claim 23, Lyman et al. and Daniel F Polan teach claim 2,
Lyman et al. teaches when the program code is executed on an electronic device (Programmable logic device taught within Paragraph [0354]).  

As per claim 24, Lyman et al. and Daniel F Polan teach claim 14,
Lyman et al. teaches wherein the scrollable image stack is received from a tomography unit (Paragraphs [0054] - “…The medical scan image data 410 can include one or more image slices 412, for example, corresponding to a single x-ray image, a plurality of cross-sectional, tomographic images of a scan such as a CT scan, or any plurality of images taken from the same or different point at the same or different angles….” And Paragraph [0106]- “…If multiple image slices are available, the interactive interface 275 can allow a user to scroll through ordered slice images of the medical scan, where the image slices are displayed one at a time sequentially in a forwards or backwards direction based on user input to move a scroll bar displayed by the interface,…”).  

As per claim 25, Lyman et al. and Daniel F Polan teach claim 15,
Lyman et al. teaches wherein the tomography device is a magnetic resonance imaging tomography unit or a computed tomography unit ( Paragraph [0050]- “FIG. 4A presents an embodiment of a medical scan entry 352, stored in medical scan database 342, included in metadata of a medical scan, and/or otherwise associated with a medical scan.  A medical scan can include imaging data corresponding to a CT scan, x-ray, MRI, PET scan, Ultrasound, EEG, mammogram, or other type of radiological scan or medical scan taken of an anatomical region of a human body…”).  

As per claim 26, Lyman et al. and Daniel F Polan teach claim 18,
Lyman et al. teaches wherein the tomography device is a magnetic resonance imaging tomography unit or a computed tomography unit( Paragraph [0050]- “FIG. 4A presents an embodiment of a medical scan entry 352, stored in medical scan database 342, included in metadata of a medical scan, and/or otherwise associated with a medical scan.  A medical scan can include imaging data corresponding to a CT scan, x-ray, MRI, PET scan, Ultrasound, EEG, mammogram, or other type of radiological scan or medical scan taken of an anatomical region of a human body…”).    


2.	Claim 3 is rejected under 35 U.S.C 103 as being patentable over Lyman et al. (USPUB 20180338741) in view of Daniel F Polan (NPL Doc.: “Tissue segmentation of computed tomography images using a Random Forest algorithm: a feasibility study “, 08/17/2016, Institute of Physics and Engineering in Medicine, Physics in Medicine & Biology 61(2016), Pages 6555-6566) in further view of Suhling et al. (USPUB 20090022261).

As per claim 3, Lyman et al. and Daniel F Polan teach claim 1,
Within analogous art, Suhling et al. teaches wherein the unhide signal or the hide signal is received during a leafing through of the tomographic scrollable image stack (leafing through organ sections to scroll taught within Paragraphs [0029-0030]).  
	One of ordinary skill in the art would have been motivated to combine the teaching of Suhling et al. within the combined modified teaching of the Tissue segmentation of computed tomography images using a Random Forest algorithm: a feasibility study mentioned by Daniel F Polan and the Lung screening assessment system mentioned by Lyman et al.    because the Method for evaluating a tomography data record, and a tomography workstation mentioned by Suhling et al.   provides a system and method for implementing the evaluation of tomography data record.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Method for evaluating a tomography data record, and a tomography workstation mentioned by Suhling et al.  within the combined modified teaching of the Tissue segmentation of computed tomography images using a Random Forest algorithm: a feasibility study mentioned by Daniel F Polan and the Lung screening assessment system mentioned by Lyman et al.   for implementation a system and method for the evaluation of tomography data record.


3.	Claim 6 is rejected under 35 U.S.C 103 as being patentable over Lyman et al. (USPUB 20180338741) in view of Daniel F Polan ( NPL Doc.: “Tissue segmentation of computed tomography images using a Random Forest algorithm: a feasibility study “, 08/17/2016, Institute of Physics and Engineering in Medicine, Physics in Medicine & Biology 61( 2016) , Pages 6555-6566) in further view of Besson (USPUB 20160310086).

As per claim 6, Lyman et al. and Daniel F Polan teach claim 1,
Within  analogous art, Besson teaches wherein the unhide signal or the hide signal is received in a multiplane reconstruction during a change in position of a current sectional image in space, as a result of rotation or a change in curvature ( Rotation and the curvature center taught within Paragraph [0087] and the reconstruction taught within Paragraphs [0070-0071] and [0076]) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Besson within the combined modified teaching of the Tissue segmentation of computed tomography images using a Random Forest algorithm: a feasibility study  mentioned by Daniel F Polan and the Lung screening assessment system mentioned by Lyman et al.    because the Annular ring target multi-source CT system  mentioned by Besson  provides a system and method for implementing the design of multi-source CT systems for high throughput imaging.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Annular ring target multi-source CT system  mentioned by Besson within the combined modified teaching of the Tissue segmentation of computed tomography images using a Random Forest algorithm: a feasibility study  mentioned by Daniel F Polan and the Lung screening assessment system mentioned by Lyman et al.   for implementation a system and method for the design of multi-source CT systems for high throughput imaging.




It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Allowable Subject Matter

4.          Claims 8,10,11,12,13,19,20,21 and 22  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 

As to claim 8 , prior art of record does not teach or suggest the limitation mentioned within claim 8: “…the additional information includes at least one of: landmarks, contours, identifiers, classification information, an image stack, produced from different types of reconstruction of at least one of a same captured data set and further captured data sets, and an image stack resulting from post-processing of least one of the primary image and other images.” 

As to claims 10 and 20  , prior art of record does not teach or suggest the limitation mentioned within claims 10 and 20: “ … the secondary image displayed overlaid on the primary image includes overlaying, on grayscale values of the primary image, grayscale values of the secondary image, by blending the grayscale values of the primary image and the grayscale values of the secondary image.” 

As to claims 11,12 and 13 , the following claims depend on objected allowable claim 10, therefore the following claims 11,12 and 13 are considered objected as allowable subject matter. 

As to claim 19 , the following claims depend on objected allowable claim 11, therefore the following claim 19 is considered objected as allowable subject matter. 

As to claims 21 and 22, the following claims depend on objected allowable claim 20 , therefore the following claims 21 and 22 are considered objected as allowable subject matter. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S. ISMAIL whose telephone number is (571)272-9799 and Fax # (571)273-9799. The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/ If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/Primary Examiner, Art Unit 2637